DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouno (US 2012/0132954).
	Kouno discloses a semiconductor device (particularly see Figs. 1-4, 6 and/or 8), comprising: a semiconductor substrate (including 101); a transistor section (100) provided on the semiconductor substrate; and a diode section (20) provided on the semiconductor substrate, the diode section and the transistor section being arranged in a predetermined arrangement direction (such as x direction), wherein the diode section includes: 
	a drift region of first conductivity-type (101; n type) provided in the semiconductor substrate; 
	a base region second conductivity-type (102; p type) being in contact with an upper surface of the semiconductor substrate and provided above the drift region;
	a plurality of first cathode region of a first conductivity-type (such as 43a, 43b, 43c in 21e as shown in Fig. 6) being in contact with a lower surface of the semiconductor substrate and provided below the drift region; 
	a plurality of second cathode region of a second conductivity-type (such as 22k, 22m and 22n shown in Fig. 6) in contact with the lower surface of the semiconductor substrate and provided below the drift region; 
	a buffer layer (112; n type); and
	a collector electrode (113); 
	wherein the above identified plurality of first cathode regions and second cathode regions are in contact with each other and alternating in a direction (such as y direction) orthogonal to the arrangement direction, and 

	Regarding claim 22, in addition to what have been discussed above, it is further noted that: the above transistor section includes a collector region of the second conductive-type (see 110 in Fig. 4A) that is in contact with the first cathode region (see the right one of 21 in Fig. 4B) in the arrangement direction, and in contact with the lower surface of the semiconductor device in a depth direction.
	Regarding claim 24, in addition to what have been discussed above, it is further noted that: the above device further includes two collector regions of a second conductivity-type (such as the top and bottom p type regions 32 in Figs. 6 and/or 8) in contact with the lower surface of the semiconductor substrate; and the above identified plurality of alternating first and second cathode regions are sandwiched between such two collector regions of the second conductivity-type in the direction orthogonal to the arrangement direction.

Response to Arguments
Applicant's arguments filed on 12/15/2021 have been fully considered but they are not persuasive; and, responses to them have been fully incorporated into the claim rejections set forth above in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   




/SHOUXIANG HU/Primary Examiner, Art Unit 2898